Exhibit 99.1 ALCON, INC. Bösch 69 P.O. Box 62 Hünenberg, Switzerland 2010 Business Report 2 ALCON, INC. 2010 Business Report Table of Contents Page Reference Management's Report on Internal Control over Financial Reporting 5 Reports of Independent Registered Public Accounting Firm 6 Consolidated Balance Sheets 8 Consolidated Statements of Earnings 9 Consolidated Statements of Shareholders' Equity and Comprehensive Income 10 Consolidated Statements of Cash Flows 11 Notes to Consolidated Financial Statements 12 Report of the Statutory Auditor on the Consolidated Financial Statements to the General Meeting of Shareholders of Alcon, Inc., Hünenberg 69 Swiss Disclosure Requirements 71 Report of the Statutory Auditor on the Financial Statements to the General Meeting of Shareholders of Alcon, Inc., Hünenberg 74 Balance Sheet 76 Statement of Earnings and Retained Earnings 78 Notes to the Financial Statements 79 Proposed Appropriation of Retained Earnings Operating Review 3 4 MANAGEMENT'S REPORT ON INTERNAL CONTROL OVER FINANCIAL REPORTING Alcon, Inc.'s management is responsible for establishing and maintaining adequate internal control over financial reporting.Alcon, Inc.'s internal control system was designed to provide reasonable assurance to the Company's management regarding the reliability of financial reporting and the preparation and fair presentation of its published consolidated financial statements. All internal control systems, no matter how well designed, have inherent limitations.Therefore, even those systems determined to be effective may not prevent or detect misstatements and can provide only reasonable assurance with respect to financial statement preparation and presentation.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Alcon, Inc.'s management assessed the effectiveness of the Company's internal control over financial reporting as of December 31, 2010.In making this assessment, it used the criteria established in Internal ControlIntegrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO).Based on this assessment, management has concluded that, as of December 31, 2010, Alcon, Inc.'s internal control over financial reporting is effective based on those criteria. /s/ Kevin J. Buehler /s/ Robert Karsunky Kevin J. Buehler Robert Karsunky President and Senior Vice President, Finance, Chief Executive Officer Chief Financial Officer and Corporate Strategy Officer February 1, 2011 5 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Alcon, Inc.: We have audited the accompanying consolidated balance sheets of Alcon, Inc. and subsidiaries (the Company) as of December 31, 2010 and 2009, and the related consolidated statements of earnings, shareholders' equity and comprehensive income, and cash flows for each of the years in the three-year period ended December 31, 2010.These consolidated financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Alcon, Inc. and subsidiaries as of December 31, 2010 and 2009, and the results of their operations and their cash flows for each of the years in the three-year period ended December 31, 2010, in conformity with U.S. generally accepted accounting principles. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), Alcon, Inc.'s internal control over financial reporting as of December 31, 2010 based on criteria established in Internal ControlIntegrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO), and our report dated February 1, 2011 expressed an unqualified opinion on the effectiveness of the Company's internal control over financial reporting. /s/ KPMG LLP KPMG LLP Fort Worth, Texas February 1, 2011 6 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Alcon, Inc.: We have audited Alcon, Inc.'s internal control over financial reporting as of December 31, 2010, based on criteria established in Internal ControlIntegrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO).Alcon, Inc.'s management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying Management's Report on Internal Control over Financial Reporting.Our responsibility is to express an opinion on the Company's internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects.Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk.Our audit also included performing such other procedures as we considered necessary in the circumstances.We believe that our audit provides a reasonable basis for our opinion. A company's internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles.A company's internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company's assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, Alcon, Inc. maintained, in all material respects, effective internal control over financial reporting as of December 31, 2010, based on criteria established in Internal ControlIntegrated Framework issued by COSO. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheets of Alcon, Inc. and subsidiaries as of December 31, 2010 and 2009, and the related consolidated statements of earnings, shareholders' equity and comprehensive income, and cash flows for each of the years in the three-year period ended December 31, 2010, and our report dated February 1, 2011 expressed an unqualified opinion on those consolidated financial statements. /s/ KPMG LLP KPMG LLP Fort Worth, Texas February 1, 2011 7 ALCON, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, (in millions, except share data) Assets Current assets: Cash and cash equivalents $ $ Short term investments Trade receivables, net Inventories Deferred income tax assets Other current assets Total current assets Long term investments 73 Property, plant and equipment, net Intangible assets, net Goodwill Long term deferred income tax assets Other assets Total assets $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ Short term borrowings Current maturities of long term debt 62 Other current liabilities Total current liabilities Long term debt, net of current maturities 56 Long term deferred income tax liabilities 65 59 Other long term liabilities Contingencies (note 17) Shareholders' equity: Common shares, par value CHF 0.20 per share, 320,254,200 shares authorized; 305,044,983 shares issued and 302,390,266 shares outstanding at December 31, 2010; 304,016,290 shares issued and 299,550,733 shares outstanding at December 31, 2009 42 42 Additional paid-in capital Accumulated other comprehensive income 98 Retained earnings Treasury shares, at cost; 2,654,717 shares at December 31, 2010; and 4,465,557 shares at December 31, 2009 (263 ) (408 ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes to consolidated financial statements. 8 ALCON, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF EARNINGS Years ended December 31, (in millions, except share data) Sales $ $ $ Cost of goods sold Gross profit Selling, general and administrative Research and development Amortization of intangibles 60 24 29 Other operating expenses Operating income Other income (expense): Gain (loss) from foreign currency, net (3 ) (3 ) (21 ) Interest income 29 46 76 Interest expense (9 ) (16 ) (51 ) Other, net 35 25 (134 ) Earnings before income taxes Income taxes 36 Net earnings $ $ $ Basic earnings per common share $ $ $ Diluted earnings per common share $ $ $ Basic weighted average common shares Diluted weighted average common shares See accompanying notes to consolidated financial statements. 9 ALCON, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY AND COMPREHENSIVE INCOME Years Ended December 31, 2010, 2009 and 2008 Common Shares Accumulated Number Additional Other of Shares Paid-in Comprehensive Retained Treasury Outstanding Amount Capital Income Earnings Shares Total (in millions, except share data) Balance, December 31, 2007 $
